Citation Nr: 1420315	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  08-03 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for residuals of a right ankle sprain prior to August 10, 2011, and higher than 20 percent since.  

2.  Entitlement to service connection for a left foot disorder, including as secondary to the service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1980.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted his claim of entitlement to service connection for residuals of a right ankle sprain and assigned an initial 0 percent (i.e., noncompensable) rating for this disability retroactively effective from March 13, 2006, but denied his additional claim of entitlement to service connection for a left foot disorder.  Aside from the appealing the denial of service connection for his left foot disorder, he also appealed for a higher initial rating for his right ankle disability that was determined to be service connected.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating for a disability determined to be service connected, VA must consider whether to "stage" the rating for the disability - meaning assign different ratings at different times since the effective date of the award to compensate him for times when the disability has been more severe than at others).

In an August 2008 rating decision since issued, the RO granted a higher 10 percent rating for the right ankle disability as of July 2, 2008.  The Veteran has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating unless he expressly indicates otherwise).  So the issue became whether he was entitled to an initial compensable rating for this right ankle disability prior to July 2, 2008, and whether he had been entitled to a rating higher than 10 percent for it since.


The Board remanded his claims in July 2011 for further development.  Specifically, the Board directed the RO or Appeals Management Center (AMC) to obtain all recent VA treatment records, to send the Veteran notice regarding submitting any statements from doctors, to obtain his Social Security Administration (SSA) records, and to provide him another VA compensation examination.  This additional development since has been accomplished, allowing the Board in turn to now proceed with the adjudication of his claims.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In a September 2012 rating decision, however, so since the Board's remand, the AMC increased the initial rating for the Veteran's right ankle disability from 0 to 10 percent as of an earlier effective date - namely, as of March 6, 2006, rather than just as of July 2, 2008 - then also to an even higher level of 20 percent as of August 10, 2011.  So this claim now concerns whether he was entitled to a rating higher than 10 percent prior to August 10, 2011, and whether he has been entitled to a rating higher than 20 percent since.


FINDINGS OF FACT

1.  The Veteran has never had ankylosis, malunion of os calcis or astragalus, or astragalectomy of his right ankle.  

2.  Prior to August 10, 2011, he did not have "marked" limited motion of his right ankle.  

3.  He has not shown that any left foot disability, including pes planus, was caused or permanently exacerbated by his service-connected right ankle disability.



CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 10 percent for the right ankle disability prior to August 10, 2011, or for a rating higher than 20 percent since.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5270 (2013).

2.  The left foot disorder also being claimed is not secondary to the service-connected right ankle disability, meaning not proximately due to, the result of, or aggravated by it, also was not directly or presumptively incurred during the Veteran's service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2013).

Here, to this end, the Veteran was provided the required notice and information in a May 2006 letter prior to the initial adjudication of his claims, so in the preferred seequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency, certainly none that is prejudicial, i.e., more than harmless, meaning outcome determinative of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Additionally, as one of his claims is for a higher initial rating for a disability that was determined to be service connected, the VCAA's notice obligations were satisfied once service connection was granted, such that VA does not also have to provide additional notice concerning this "downstream" issue of whether he is entitled to a higher initial rating for this disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  If, as here, service connection is granted and, in response, the Veteran appeals a "downstream" issue such as the compensation level assigned for the disability or effective date, then VA does not have to provide additional VCAA notice concerning these downstream elements of the claim because the initial intended purpose of the notice has been served inasmuch as the claim as it arose in its initial context has been granted, so substantiated.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim, unless there is no reasonable possibility the assistance would help substantiate the claim.  Here, to this end, the Veteran's service records, VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with his claims file for consideration.  He also was provided VA examinations that, collectively, contain descriptions of the histories of both disabilities at issue, document and consider the relevant medical facts and principles, provide opinions regarding the etiology of his claimed left foot condition, and assess the severity of his right ankle disability in relation to the criteria found in the applicable DC.  VA's duty to assist with respect to obtaining relevant records and an examination thus has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


II.  Standard of Review

In deciding these claims, the Board has reviewed all of the relevant evidence in the claims file, both the physical claims file and electronic portions of the file, whether Virtual VA or the Veterans Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Higher Initial Ratings for the Right Ankle Disability

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate DCs identify the various disabilities.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As the Veteran's claim is concerning the assignment of an initial rating, the proper scope of the evidence includes all medical evidence submitted in support of his claim.  

And when the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the rating must be "staged" to compensate him for this variance.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (extending this practice even to claims that do not involve initial ratings, but also established ratings).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, premature or excess fatigability, or incoordination (including during flare-ups or with prolonged or repeated use), and assuming those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The Court has clarified however that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.


In making determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  But the Board is charged, not just with determining the competency of lay and other evidence, but also its credibility and ultimate probative weight.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  See also 38 C.F.R. §§ 3.102, 4.3.

Disabilities of the ankle are rated under § 4.71a, DCs 5270-5274.  The Veteran's right ankle disability is currently rated under 38 C.F.R. § 4.71a, DC 5271, which covers limited motion of the ankle.  Under this code, "moderate" limitation of motion warrants a 10 percent rating, whereas "marked" limitation of motion warrants a 20 percent rating.  As a point of reference, normal range of motion of the ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2013).

a.  Prior to August 10, 2011

The Veteran has not demonstrated that he has ever been diagnosed with ankylosis of his right ankle, thus DCs 5270 and 5272 are in applicable for this time period.  Likewise, he has not shown that he has ever had malunion of os calcis or astragalus or astragalectomy, and thus DCs 5273 and 5274 are also inapplicable.  Therefore, his claim turns on whether he had "marked", not just "moderate", limitation of motion during this initial time frame being considered to warrant the higher 20 percent rating rather than the existing 10 percent rating.  


He had a VA orthopedic consultation regarding his right ankle in January 2006.  During that consultation, he underwent an MRI that showed fluid signal around the flexor halluces longus and flexor digitorum longus tendons, and to a lesser extent around the tibialis posterior tendon, all consistent with tenosynovitis.  But the examiner nonetheless noted that the range of motion in the Veteran's right ankle was within normal limits, comparable to that of his left ankle.  He had an antalgic gait, but was walking without problems.  Chronic pain was noted and the examiner prescribed physical therapy and use of a brace for support.

The Veteran underwent a VA compensation examination later that same year, in September 2006.  During that evaluation he reported pain, stiffness, and weakness in his right ankle.  He also said this was affecting his gait.  He reported using a cane and a brace and further stated he had difficulty walking down stairs.  The examiner observed an antalgic gait, exaggerated on the right side, and crepitus upon range-of-motion testing.  The range-of-motion measurements were as follows:  plantar flexion to 45 degrees and dorsiflexion to 20 degrees, so despite his symptoms the Veteran had entirely normal range of motion on both plantar flexion and dorsiflexion.  See again 38 C.F.R. § 4.71a, Plate II.  This is important to point out because, to reiterate, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that application of 38 C.F.R. 4.59, the VA regulation dealing specifically with painful motion, is not just limited to cases where there is arthritis).  Rather, according to Mitchell, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  See id., at 43.

In that particular instance the VA examiner noted good strength through the testing, with excellent strength to moderate-strong resistance.  He denied that there was any pain on motion.  The Veteran was able to perform repetitive motion of the ankles with no increased pain or change in range of motion.

The Veteran had another VA examination in July 2008.  There, the examiner noted pain, swelling, heat, redness, instability, and weakness, all associated with the right ankle.  The Veteran's use of a right ankle brace and bilateral shoe inserts was noted.  His gait was described as antalgic.  The examiner indicated the Veteran has "flareups of joint disease," but describing it as moderate for the right ankle.  The Veteran reported 75 percent loss of motion with such a flare-up.  The examiner denied that arthritis was present.  The range of motion measurements were as follows:  plantar flexion to 45 degrees and dorsiflexion to 20 degrees, so again entirely within normal limits.  Moreover, the examiner remarked that the pain began at 45 degrees and 20 degrees, respectively, so not until the endpoints of the Veteran's range of motion on plantar flexion and dorsiflexion.  Passive range of motion was the same as active, and there was no loss of motion after repetitive use.  Finally, the examiner summarized the Veteran's occupational history, noting that he had been unemployed since 2004 and receiving SSA benefits - but not because of his right ankle disability, rather, on account of back, neck, heart, and hypertension conditions.

The Board therefore finds that the weight of this evidence does not show that the Veteran's right ankle disability was so severe since the effective date of his award as to warrant the higher 20 percent rating prior to August 10, 2011.  The preponderance of the evidence shows he did not have "marked" limitation of motion for this initial time period at issue, as opposed to what amounted instead to "moderate" limitation of motion.  His objective range-of-motion testing was largely, if not entirely, normal, with no marked limitation seen by any examiner.  

The Veteran indicated that painful flare-ups limited his motion, but this was not confirmed during the objective clinical portions of his examinations.  Thus, the Board concludes that he was at most entitled to a 10 percent rating under DC 5271 prior to August 10, 2011, by applying 38 C.F.R. § 4.59, which indicates he is entitled to the minimum compensable rating (which is 10 percent) for a joint that is painful, unstable, or malaligned.  As the preponderance of the evidence is against his claim of entitlement to an initial rating higher than 10 percent prior to August 10, 2011, it must be denied.

b.  Since August 10, 2011

The Veteran has had a 20 percent rating for his right ankle disability effectively since August 10, 2011.  Under DCs 5270 through 5274, one can be awarded a rating higher than 20 percent for an ankle condition only when there is ankylosis, which in this instance there is not.  Ankylosis, incidentally, is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Although, such as when considering the effect of his pain, the Veteran has some limitation of motion of his right ankle, he still very much has a quantifiable range of motion so, by definition, his ankle is not ankylosed.

Moreover, this did not change during his August 10, 2011 VA examination, when the examiner specifically denied that ankylosis was present in this ankle.  Thus, as the preponderance of the evidence is against this claim of entitlement to a rating higher than 20 percent since August 10, 2011, it must be denied. 


c.  Extra-schedular Consideration

In deciding this claim, the Board also has considered whether an extra-schedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).


Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, though, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected right ankle disability is inadequate.  See Thun at 115.  His right ankle pain, weakness, instability, fatigue, stiffness, giving way, incoordination, and accompanying effects on his ability to stand and walk are reasonably contemplated by DC 5271, especially when considering the holdings in Mitchell, DeLuca, Burton, and this line of cases.  Furthermore, there is no objective evidence of record demonstrating that his service-connected disability markedly interferes with his employment, meaning above and beyond that contemplated by the schedular ratings he has under the regular Rating Schedule.  38 C.F.R. §§ 4.1, 4.15.  Instead, the record indicates that his unemployed status is due largely, if not entirely, to his disabilities that are not service connected.  Finally, the record does not indicate that his right ankle disability has required anything tantamount to frequent hospitalization.


The Board also has considered the holding of the Court in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Here, though, the record on appeal contains no indication the Veteran is unemployable as a result of this service-connected right ankle disability.  While he did state in his substantive appeal (on VA Form 9) that he was not working due to all of the pain medication he was taking, there is no indication this was due to his ankle condition.  Instead, there is ample evidence, including a grant of SSA disability benefits, indicating his unemployability is because of back, heart, and hypertension conditions.  There resultantly is no suggestion of derivative entitlement to a total disability rating based on individual unemployability (TDIU).

IV.  Service Connection for the Left Foot Disorder

The Veteran contends that he developed pes planus (a flat arch in his left foot) as a result of his service-connected right ankle disability.  He has made lay statements suggesting his belief that his left foot "had collapsed" and describing the resulting pain as a feeling of "nails in the heel."  

Ordinarily, VA adjudicators must consider all potential bases of entitlement to service connection - so direct, presumptive and secondary.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Here, though, the Veteran's claim of entitlement to service connection for this left foot disorder is entirely predicated on the notion that it is secondary to his already service-connected right ankle disability.  He is not alleging, and the evidence does not otherwise suggest, that his left foot disorder was directly or presumptively incurred during his service.

Service connection is permissible on this alleged secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
But when there is aggravation, the Veteran is only compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  

And irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

The probative value of medical opinion evidence is based on a medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

The Veteran has submitted evidence of multiple sessions at a VA Nurse Foot Clinic in 2006 through 2009, where it was noted that he had mallet toes and ingrown 
toenails.  

During his September 2006 VA examination, his left foot was found to be completely normal.  The examiner indicated he had reviewed the claims file and observed the Veteran had reported suffering from a left foot abnormality.  He indicated the Veteran's left foot was grossly without hypertrophy and that all bony landmarks were palpable.  Range of motion was normal, as well.  Even without making a specific diagnosis, the examiner still concluded that none of the Veteran's reported symptoms were caused by his right ankle disability.

The Veteran submitted a June 2008 statement from a VA physician's assistant in support of this claim.  The statement notes that a January 2006 assessment of the Veteran's right ankle listed "chronic repetitive injury to [right] ankle, probable early [osteoarthritis] and tenosynovitis and instability."  The physician assistant then noted the Veteran's belief that his left foot pes planus was related to his right ankle condition before concluding, "I think it is as likely as not that his left foot problem could be related to his service[-]connected injury." 


During his subsequent July 2008 VA examination, a history of the Veteran's left foot pain was recorded, beginning in 2005.  He also reported a then recent left foot injury when he stepped into a hole in the ground and twisted his left ankle, resulting in the use of a walking boot.  He further stated he was using shoe inserts (but bilaterally, so in both shoes) to help relieve the pain of his perceived pes planus of the left foot, in particular.  The examiner remarked that the Veteran had described left foot symptoms such as pain, swelling, and stiffness.  On objective physical examination, the examiner denied there was any objective evidence of painful motion, swelling, instability, or weakness in the left foot.  He also denied there was clawfoot or flatfoot on examination.  Review of X-ray imaging, however, revealed there was "some loss of the longitudinal arch giving the patient some degree of pes planus."  Hammertoes were also noted, along with heel spurs and onychomycosis of the toes.  In the diagnosis section, the examiner denied that the left foot conditions of onychomycosis, heel spur, or hammertoes were caused or aggravated by the right ankle injury, so were unrelated to this service-connected disability.  Specifically for the heel spur and hammertoe conditions, he stated that there was no physiological basis to assert causation.  Finally, the examiner opined that the left foot pes planus was not secondary to the service connected right ankle disability.  He described the pes planus as relatively mild.  While the Veteran's gait was antalgic, the examiner attributed this to the then recent left ankle injury.  He explained, "the left foot pes planus is so slight that it is only detectable via x-ray."  He also noted that the right ankle brace the Veteran wore had no bearing on eversion or inversion, thus did not affect his left foot.  

The Veteran had his most recent, and final, VA examination in August 2011.  The examiner again recorded the Veteran's reported history of his left foot condition.  He also indicated the claims file was reviewed in its entirety.  The examiner identified pain, fatigability, and lack of endurance in the Veteran's left heel and arch as the reported symptoms of the condition.  Upon examination, the examiner did not find any evidence of these symptoms.  He indicated that the left foot weight bearing was normal and there was no forefoot malalignment.  

There was no pronation, and the left foot arch was present on both weight bearing and non-weight bearing movement.  An X-ray was taken and the final impression was "no radiographic evidence of pes planus."  It was the examiner's conclusion therefore that the Veteran did not have any then current left foot disability and, thus, no left foot condition that was caused or aggravated by service-connected right ankle disability.

Based on the totality of this evidence, the Board places most probative weight on the opinions of the three VA compensation examiners that declined to link any left foot disability to the Veteran's service-connected right ankle disability.  While the Veteran, himself, has stated often his belief that the conditions are interrelated, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion on this determinative issue.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the etiology of left foot pes planus and other disability, including a relationship to the right ankle disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, the Veteran's statements are not competent evidence of a medical nexus between his claimed left foot condition and his service-connected right ankle disability. 

While he has provided a competent statement from a physician's assistant opining that the conditions are as likely as not related, the statement is entirely conclusory.  It merely summarizes the Veteran's own lay opinion and offers no detailed reasons or bases as to why the conditions are related.  Generally, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file, although the latter is not determinative of the opinion's probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382  (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative since this is just as well tantamount to saying "may not" and "could not".  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (conversely holding that the Board may reject a medical opinion based on an inaccurate factual basis).

An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Rather, this need only be an "as likely as not" proposition.  The supporting opinion in this case falls into both categories because it opines that it is "at least likely as not" that the conditions "could" be related.  So it is partly to the standard necessary for the granting of service connection and partly not to since also equivocal.  The opinion has to be viewed in its entire context, however, and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).

What is most important, and the primary reason for discounting the ultimate probative value of this supporting opinion, is that it did not provide the required explanatory rationale, certainly not to the extent of the several other opinions that instead are unfavorable to this claim.  And most of the probative value of an opinion comes from its underlying reasoning, not just from the conclusion ultimately reached or whether the claims file was reviewed.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), citing Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).

Consequently, the Board places the greater amount of probative weight on the sum of the opinions found in the reports of the three VA examinations since they are well reasoned, detailed, consistent with the other evidence of record, included access to the accurate background information concerning the Veteran and all his prior medical evaluations or instances of treatment, and most importantly provided the required explanatory rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  While two of the examinations did not find a diagnosis of pes planus, one did, yet still denied any relationship between the relatively slight ("mild") condition, only observable on X-ray, and the right ankle disability.  The VA examiner further denied any relationship between the Veteran's documented hammertoe condition or his heal spurs and this service connected right ankle disability, stating there was no physiological basis to make this correlation.


So, in sum, the probative value of the negative medical evidence outweighs the Veteran's unsubstantiated lay testimony and the physician assistant's opinion in regards to the claimed relationship or correlation between the Veteran's alleged left foot pes planus and his service-connected right ankle disability.  Accordingly, service connection for a left foot disorder as secondary to this service-connected right ankle disability is not warranted.  The evidence in this case is not so evenly balanced for and against this claim as to allow application of the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Rather, the preponderance is against the claim, so it must be denied.


ORDER

The claim of entitlement to an initial rating higher than 10 percent for the residuals of the right ankle sprain prior to August 10, 2011 and higher than 20 percent since, is denied.

The claim of entitlement to service connection for a left foot disorder, including as secondary to this service-connected right ankle disability, also is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


